DISSENTING OPINION
WalKEr, Judge:
I regret that I am unable to agree with the conclusion reached by my colleagues in this case. In my view, the *207merchandise represented by the sample, exhibit 1, was not poorly planed — it was not planed at all, and hence is not entitled to the benefit of classification under the free provision in paragraph 1803.
While the merchandise at bar may have been put through a planing machine, it is clear that the result of the operation, at least as to 90 or 95 per centum of the lumber, fell far short of planing it. ' “Plane” as a verb is defined in Funk & Wagnalls New Standard Dictionary (1941), as follows:
To make smooth or even, literally or figuratively; especially, to remove inequalities or roughness from by the use of a plane; dress with a plane; as, to plane a board.
It is very manifest, even to the ordinary eye, from an examination of exhibit 1 that the surface which was subjected to the so-called planing operation was not made smooth or even thereby — in fact, it looks more as if a scalloped effect were put on the wood at those places where the knife came into contact with it. It is not a poor planing job; it does not reach the point where it may be said to be a planing job at all. Merely to run a piece of lumber through a planing machine does not necessarily plane it unless proper adjustments have been made to effect the desired result. In the case of the lumber at bar, the result cannot be called “planed,” and to all intents and purposes it has not been “further manufactured than sawed.”
The weight of the evidence indicates that exhibit 1 is representative of 90 to 95 per centum of the importation, and since there was no claim under the commingled-goods provision, section 508 of the Tariff Act of 1930, the highest rate applicable to the goods must be taken.
In my view, no weight should be given to the evidence offered that the merchandise was ordered' planed on one side and an extra charge of $5 per thousand feet was made therefor. This would not be the first instance where a buyer did not get his money’s worth. The real evidence, in the form of exhibit 1, shows all too plainly what actually was done — or what actually was not done — with the merchandise.
The tariff law contains what appears to be an anomaly when paragraphs 404 and 1803 are considered together, in that the former imposes a duty on mahogany not further manufactured than sawed, while the latter makes free of duty sawed lumber not further manufactured than planed, not specially provided for, which would include mahogany lumber meeting that requirement and thus further advanced than the dutiable product. I am not unmindful of the well-settled rule that an importer may so fashion his merchandise so that it shall be assessed with duty at the lowest rate, or be free of duty, but, as I have stated, to my mind the importer in this case *208has not, in fact, brought bis merchandise within the category of “planed” lumber provided for in paragraph 1803.